Citation Nr: 0336058	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 23, 2001, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision in which the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted a 100 percent rating for 
service-connected PTSD as of April 23, 2001.  This disability 
had been rated as 10 percent disabling since February 28, 
1996, when service connection was established.  The veteran 
thereafter indicated disagreement with the assignment of 
April 23, 2001, as the effective date for the 100 percent 
rating, and this appeal ensued.

A personal hearing was held, by means of video 
teleconferencing, in March 2003 before the undersigned Acting 
Veterans Law Judge, sitting in Washington, D.C.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  The veteran in this case has not been 
furnished with information regarding the provisions of the 
VCAA with regard to his claim, nor, in particular, has he 
been notified of VA's obligations as defined by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This matter 
must be addressed by means of a Board remand prior to any 
further appellate review of this case by the Board.  See DAV 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board also notes that additional evidence, in the form of 
a statement from the veteran, has been associated with the 
veteran's claims file subsequent to the issuance of the 
Statement of the Case in April 2002.  This evidence has not 
been considered by the RO, nor is record of a waiver of such 
review indicated in his claims folder.  This evidence must be 
considered by the agency of original jurisdiction prior to 
consideration by the Board.  See DAV v. Principi, supra.

It is further noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Court made a conclusion similar to the 
one reached in DAV v. Principi, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  In the more recent 
decision, the Federal Court found that the 30-day period 
provided in § 3.159(b)(1) for response to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3.  Following completion of the review 
requested above, and either completion by 
the RO of any action or actions required 
by the submittal of information or 
evidence by the veteran or expiration of 
the appropriate time for him to furnish 
any such information or evidence, the RO 
should review the pertinent evidence and 
determine whether an effective date prior 
to April 23, 2001, for the award of a 100 
percent rating for PTSD can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made at this time.



	                  
_________________________________________________
	D. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




